         Case 1:15-cv-01397-TSC Document 112 Filed 04/22/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 LEVEL THE PLAYING FIELD, PETER
 ACKERMAN, GREEN PARTY OF THE
 UNITED STATES, and LIBERTARIAN
 NATIONAL COMMITTEE, INC.
                                                       Civil Action No.: 15-cv-1397 (TSC)
                                Plaintiffs,

                  v.

 FEDERAL ELECTION COMMISSION

                                Defendant.



                                      NOTICE OF APPEAL

        Notice is given this 22nd day of April that Plaintiffs Level the Playing Field, Peter

Ackerman, the Green Party of the United States, and the Libertarian National Committee, Inc.

hereby appeal to the United States Court of Appeals for the District of Columbia Circuit from the

order, dated March 31, 2019 (ECF No. 111) (the “Order”), denying Plaintiffs’ motion for summary

judgment, granting Defendant Federal Election Commission’s cross-motion for summary judgment,

granting in part and denying in part Defendant’s motion to strike, and denying Plaintiffs’ motion to

supplement; and from any and all adverse orders, decrees, decisions, rulings or opinions incorporated

in, antecedent to, or ancillary to the Order, including without limitation the Memorandum Opinion

dated March 31, 2019 (ECF No. 110).
       Case 1:15-cv-01397-TSC Document 112 Filed 04/22/19 Page 2 of 2



Dated: April 22, 2019
       New York, New York
                                   Respectfully submitted,

                                    /s/ Alexandra A.E. Shapiro
                                   Alexandra A.E. Shapiro (D.C. Bar No. 438461)
                                   Eric S. Olney (admitted pro hac vice)
                                   SHAPIRO ARATO BACH LLP
                                   500 Fifth Avenue
                                   40th Floor
                                   New York, New York 10110
                                   Phone: (212) 257-4880
                                   Fax: (212) 202-6417
                                   ashapiro@shapiroarato.com
                                   eolney@shapiroarato.com

                                   Attorneys for Plaintiffs Level the Playing Field,
                                   Peter Ackerman, Green Party of the United States,
                                   and Libertarian National Committee, Inc.




                                      2
